DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 04/29/2022
Claim 1 has been amended
Claims 1-3 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosentreier (US 2008/0272121) in view of Focke (US 5,439,106).

[Claim 1] Rosentreier discloses a paper inner container for storage of a refilling liquid content, which has a suction port that is formed in a top surface and allows insertion of a suction tube of a pump, which is configured to pump up a liquid content, and to dispense the liquid content to an outside of the paper inner container [0054],

the paper inner container comprising a body, which includes a body front panel 12, a body right side panel 14, a body left side panel 16, and a body back panel 10 continuously provided through body vertical folding lines 11, 13, 15, 17, and is formed into a square tubular shape in a region on the top surface side by a vertical direction sealing panel, wherein the top surface of the paper inner container includes:

a top surface forming panel 30 which is continuously provided on an upper edge of the body back panel 10 through a horizontal folding line 31;

a top surface formation assisting panel 50, which is continuously provided on an upper edge of the body front panel through a horizontal folding line 51, and is folded up on a lower side of the top surface forming panel to overlap with the top surface forming panel (fig. 3);

a right side panel 60 and a left side panel 40, which are continuously provided on upper edges of the body right side panel and the body left side panel through horizontal folding lines 41, 61, and are folded up along with overlapping of the top surface forming panel and the top surface formation assisting panel (fig. 3 and 5),

wherein the top surface forming panel has the suction port formed at a center thereof, with respect to a length direction and a width direction of the top surface forming panel, the top surface formation assisting panel has a length capable of preventing the top surface formation assisting panel from reaching the suction port formed in the top surface forming panel, and a sealing panel 52 is continuously provided on a distal end of the top surface formation assisting panel through a horizontal folding line ([0045], [0047], [0054]; fig. 1), and

wherein the sealing panel continuously provided on the top surface formation assisting panel is valley-folded from the horizontal folding line (fig. 3), an inner surface of the sealing panel and an inner surface of the top surface forming panel are bonded to each other to seal the paper inner container, and the right side panel and the left side panel having been folded up are bonded to each other at respective overlapping surfaces to seal the paper inner container ([0049-0053]; fig. 1-5).

Rosentreir discloses a process of sealing the erected container wherein the seal 32 meets seal 52 and the side flaps fold the structure flat (fig. 2 and 3). Rosentreir fails to disclose the specific folding configuration where the forming panel overlaps the formation assisting panel. Focke
represents evidence of a folding configuration wherein the top surface forming panel 17 is folded to overlap the top surface formation assisting panel 21 (fig. 3 and 4) wherein a sealing portion of the sealing and assisting panel are bonded at a position along the inner surface of the top surface forming panel between the body front and the suction port (col. 5, ll. 20-40). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the folding configuration of Rosentrier with the folding process/configuration of Focke to assist in securing the contents of the container at multiple sealing location layers.

An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosentreier (US 2008/0272121) in view of Focke (US 5,439,106) in view of Weymer (US 2016/0288949).

[Claim 2] Rosentreier-Focke discloses the inner container having a thermoplastic resin laminated at least on an inner surface thereof [0011] but fails to disclose a paper inner container. Weyner teaches the paper inner container for storage of a refilling liquid content according to claim 1, wherein the paper inner container is made of a paper material having a thermoplastic resin laminated at least on an inner surface thereof (abstract). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the inner container of Rosentreier-Focke to include the paper container of Weymer to assist with easy recycling of the product after use.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosentreier (US 2008/0272121) in view of Focke (US 5,439,106) in view of Ljungstrom (US 5,803,349).

[Claim 3] Rosentreier-Focke discloses the claimed invention as applied to claim 1 but fails to disclose a gable bottom. Ljungstrom teaches the paper inner container for storage of a refilling liquid content according to claim 1, further comprising gable roof-shaped bottom surface forming panels folded such that a bottom surface of the paper inner container has a gable roof shape (fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the inner container of Rosentreier-Focke to include the gable-shaped container bottom of Ljungstrom to assist with a more aesthetically pleasing product for the consumer.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. As noted in the rejection above, Rosnetreier discloses its top surface forming panel 30 and top surface formation assisting panel 50.  Forming panel 30 has an inner surface (sealing area 32) coated with an adhesive. Assisting panel 50 is equipped with a sealing panel 52 coated with an adhesive. When the assisting panel is valley folded along the horizontal fold line (fig. 1, line between 50 and 52a), the sealing panel rests back on the assisting panel. This allows for the inner surface of the forming panel 30 to engage with sealing panel 52a. Therefore, the bond is made on the inner surfaces of both panels (sealing and forming panels). The addition of Focke includes a folding configuration where areas beyond the top edge of the upper panel (forming panel) engage and completely cover a shorter lower panel (assisting panel). This configuration in conjunction with the components of Rosentreier are believed to read on applicants claimed invention.   
The top forming panel is formed with a through opening that can act as a suction port when quipped with the necessary tools. The length and width of the forming panel has been constructed to avoid interference of the assisting panel 50 so that stored products can be removed [0054]. The rejection is respectfully maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735